UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50621 DOLPHIN DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 86-0787790 (State of incorporation) (I.R.S. employer identification no.) 2151 LeJeune Road, Suite 150 – Mezzanine, Coral Gables, Florida 33134 (Address of principal executive offices, including zip code) (305)774-0407 (Registrant’s telephone number) 804 Douglas Road, Executive Tower Building, Suite365, Miami, Florida 33134 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yes o No þ The number of shares of Common Stock outstanding was64,190,987 as of November 11, 2011. DOLPHIN DIGITAL MEDIA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited)and December31, 2010 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and September 30, 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and September 30, 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. REMOVED AND RESERVED 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 27 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 Exhibit 101 Interactive Data Files 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS Current Cash $ $ Inventory Other current assets Total Current Assets Capitalized production costs - Total Assets $ $ LIABILITIES Current Accounts payable $ $ Other current liabilities Deferred revenue - Debt - Loans from related party Advances - Convertible Total Liabilities Commitment and Contingencies STOCKHOLDERS' DEFICIT Common stock, $0.015 par value, 100,000,000 shares authorized, 64,190,987 issued and outstanding Preferred stock $0.001 par value, 10,000,000 shares authorized 1,042,753 shares issued and outstanding, liquidation preference of $1,042,753 Additional paid-in Capital Accumulated deficit ) ) Accumulated comprehensive loss ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 3 DOLPHIN DIGITAL MEDIA INC AND SUBSIDIARIES Condensed Consolidated Statement of Operations (Unaudited) For the Three Months Ended For The Nine Months Ended September 30, September 30, Revenues $
